ITEMID: 001-70865
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF KHUDOYOROV v. RUSSIA
IMPORTANCE: 1
CONCLUSION: Violations of Art. 3;No violation of Art. 5-1 (two periods of detention);Violation of Art. 5-1 (two periods of detention);Violation of Art. 5-3;Violations of Art. 5-4;Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses (Convention proceedings) - claim dismissed
JUDGES: Nicolas Bratza
TEXT: 10. The applicant was born in 1965. On 17 August 1998 he arrived in Russia from Tajikistan. He stayed in Vladimir at his cousin's flat.
11. On 22 January 1999 the applicant was arrested on suspicion of the unlawful purchase and possession of drugs. A search was carried out in the flat where he was staying.
12. On 30 January 1999 the applicant was charged under Article 228 § 1 of the Criminal Code with the unlawful purchase and possession of 3 grams of hashish. He pleaded not guilty and indicated that he did not need an interpreter because he had studied in Leningrad.
13. On 12 March and 5 April 1999 the applicant's detention was extended until 11 July 1999.
14. On 4 June 1999 the Leninskiy District Court of Vladimir refused the applicant's request for release on bail. It found that the applicant's detention had been extended in accordance with the law and that no grounds for releasing him could be established. The applicant did not appeal to the Regional Court.
15. On 30 June and 2 September 1999 the applicant's detention was extended until 21 December 1999.
16. On 2 December 1999 the acting Prosecutor General approved the extension of the applicant's detention until 21 June 2000. The applicant appealed to the Leninskiy District Court, which on 28 December 1999 dismissed the appeal, finding that the applicant had been charged with an particularly serious criminal offence and had resided in Vladimir only temporarily, his permanent residence being in Dushanbe, Tajikistan, so that there was good reason to suspect that he would abscond if released. The applicant did not appeal against that decision to the Regional Court.
17. On 21 June 2000 the supervising prosecutor approved the bill of indictment and the case against the applicant and twenty co-defendants was sent to the Vladimir Regional Court for trial.
18. On 23 June and 17 July 2000 the applicant requested the Vladimir Regional Court to review the lawfulness of his detention on remand.
19. On 18 July 2000 the Vladimir Regional Court ordered the case to be remitted for an additional investigation because the bill of indictment had not been translated into the Tajik language, even though seven of the defendants were Tajik. The court held that the applicant and his co-defendants should remain in custody.
20. On 24 July 2000 the prosecution appealed against the decision but subsequently withdrew their appeal. On 30 August 2000 the case was returned to the Vladimir Regional Court for examination on the merits.
21. On 23 November 2000 the Vladimir Regional Court ordered the case to be remitted for an additional investigation because the rights of some of the defendants had been unlawfully restricted. The prosecution appealed.
22. On 28 February 2001 the Supreme Court of the Russian Federation quashed the decision of 23 November 2000. It found that, after the case had been remitted for an additional investigation on 18 July 2000, the prosecution had not remedied the defects identified by the Regional Court. In particular, the prosecution had not arranged for translation of the bill of indictment or checked that the interpreter had the requisite skills. In view of these procedural defects, the Supreme Court held that all the subsequent judicial decisions had been unlawful and remitted the case to the Regional Court for implementation of the decision of 18 July 2000.
23. On 4 April 2001 the case was remitted to the prosecutor of the Vladimir Region for an additional investigation. On the same day a deputy prosecutor of the Vladimir Region extended the applicant's detention on remand by one month, until 4 May 2001.
24. On 19 April 2001 the prosecutor of the Vladimir Region applied to the Vladimir Regional Court for an order extending the applicant's detention. The applicant lodged objections in which he alleged, inter alia, that the prosecution had thus far failed to perform any additional investigation.
25. On 28 April 2001 the Vladimir Regional Court established that the bill of indictment had been translated into Tajik and that on 18 April 2001 the defendants and their lawyers had begun their examination of the case file. Noting the gravity of the charges against the applicant, his Tajik nationality and absence of a permanent residence in Vladimir, the Regional Court further remanded him in custody until 4 September 2001.
26. On 4 and 17 May 2001 the applicant appealed against the decision of the Vladimir Regional Court.
27. On 8 August 2001 the Supreme Court established that one of the applicant's co-defendants had not been provided with an interpreter into Uzbek and that the applicant and other co-defendants had had no access to the materials examined by the Regional Court. It held as follows:
“The defects of the court hearing described above and the curtailing of the defendants' statutory rights... are substantial violations of the rules of criminal procedure, which could have affected the judge's conclusions; the decision [of 28 April 2001] must therefore be quashed and the materials of the case relating to the extension of the defendants' pre-trial detention must be referred for a new judicial examination. During the new examination of the prosecutor's request, the above defects shall be remedied... and the arguments by the defendants and their counsel, including those concerning the lawfulness of their detention, shall be reviewed... The preventive measure [imposed on, in particular, the applicant] shall remain unchanged”.
By an interim decision of the same date, the Supreme Court refused the applicant leave to appear at the appeal hearing.
28. On 11 September and 30 November 2001 the Vladimir Regional Court adjourned hearings in order to afford the defendants additional time in which to read the case-file.
29. On 27 February 2002 the Vladimir Regional Court upheld a challenge by the applicant against the presiding judge.
30. On 11 and 13 March, 12 April, 17 and 18 June 2002 hearings were adjourned because of the absence of several lawyers, including the applicant's counsel.
31. On 15 August 2002 the Vladimir Regional Court again granted the prosecutor's request (of 19 April 2001) for an extension of the defendants' detention on remand until 4 September 2001. It found that it was necessary for the applicant to remain in custody because he was a national of Tajikistan, was not registered as resident in Vladimir, and had been charged with a serious criminal offence. The court also referred to certain “conclusions” contained in the prosecutor's application to the effect that the applicant might abscond or obstruct justice. The content of these “conclusions” was not disclosed.
32. On 23 September 2002 the applicant lodged an appeal against the decision of the Vladimir Regional Court. He claimed that the contested decision was “unlawful and unconstitutional” and requested leave to appear in person at the appeal hearing.
33. On 23 January 2003 the Supreme Court upheld the decision of 15 August 2002, finding as follows:
“The judge came to a well-justified conclusion that the defendants... could not be [released pending trial]. The judge had regard to the fact that these persons were charged with serious and particularly serious criminal offences, he considered the information on their character and all the circumstances to which the prosecutor had referred in support of his application...
The fact that the above-mentioned decision on the prosecutor's application was [only] made after the defendants had spent that length of time in custody... is not a ground for quashing the decision of 15 August 2002 because the first judicial decision on this matter was quashed in accordance with the law and the prosecutor's application of 19 April 2001 was remitted for a new examination. The subsequent progress of the criminal case is, under these circumstances, of no relevance to a decision on the prosecutor's application.”
By an interim decision of the same date, the Supreme Court refused the applicant's request for leave to appear because the defendants' arguments were clearly set out in their grounds of appeal and their lawyers were present at the hearing while the prosecutor was not.
34. Meanwhile, on 4 September 2001 the additional investigation was completed and the case sent to the Vladimir Regional Court. On or about that date the applicant asked the court to order his release pending the trial.
35. On 9 January 2002 the Vladimir Regional Court fixed the first hearing for 5 February 2002 and held that the applicant should remain in custody pending trial:
“[The court] did not establish any grounds... to amend or revoke the preventive measure imposed on the accused given the gravity of the offence with which the defendants are charged. Furthermore, the fact that the court decision extending the detention on remand of several defendants in order to afford them [time] to examine the case materials was quashed on appeal is of no legal significance. [In its decision of 8 August 2001] the Supreme Court did not revoke the preventive measure, the case was referred to the [trial] court without delay and no other grounds for amending the preventive measure were established.”
36. On 11 February 2002 the applicant lodged an appeal against the decision. He complained, in particular, that his detention was unlawful because it had significantly exceeded the maximum eighteen-month period permitted by law, that the conditions in which he was detained were poor and that he had been ill-treated by police officers, both at the time of his arrest and subsequently. He alleged that his notice of appeal had never been dispatched to the Supreme Court.
37. On 5 February 2002 the hearing was adjourned until 26 February because three defendants had failed to appear. On 15 February 2002 the applicant prepared an appeal against the decision to adjourn the hearing; in the notice of appeal, he also repeated the points he had raised in his appeal of 11 February. He again stated that his notice of appeal had not been sent to the Supreme Court.
38. On 13 March 2002 the Vladimir Regional Court established that the case was not ready for consideration on the merits because of a series of procedural defects: in particular, several defendants had not had sufficient time to study the case file, one defendant had not been provided with interpretation facilities into Uzbek, and the applicant had not been informed in good time of the expert examinations. The court remitted the case for an additional investigation and remanded the defendants in custody “in the light of the gravity and dangerous nature of the offences”.
39. On 11 April 2002 the prosecution appealed against the decision of 13 March and the applicant did likewise on 29 April. The applicant submitted, in particular, that the domestic law did not permit extensions of detention “during the investigation” beyond the maximum period of eighteen months which had expired, in his case, on 4 April 2001.
40. On 28 May 2002 the case-file was forwarded to the Supreme Court for examination of the issue of detention on remand.
41. On 8 August 2002 the Supreme Court refused, in an interim decision, the applicant's request for leave to appear, holding that his position had been clearly and exhaustively stated in the grounds of appeal.
42. On 12 September 2002 it examined the appeals lodged by the prosecutor, the applicant and his co-defendants and found that the defence rights had not been impaired. On this ground it quashed the decision of 13 March 2002 and instructed the Vladimir Regional Court to proceed with the trial. It held that the applicant and his co-defendants should remain in custody because “there were no legal grounds to amend the preventive measure given the gravity and dangerous nature of the offences”.
43. On 7 October 2002 the case-file was returned to the Vladimir Regional Court.
44. On 18 November 2002 the Vladimir Regional Court extended the applicant's detention on remand until 3 December 2002. It found as follows:
“The case was referred to the Vladimir Regional Court on 2 September 2001; on 13 March 2002 it was decided to remit the case for additional investigation. On 12 September 2002 the Supreme Court quashed that decision on appeal by the prosecutor. Thus, the defendants have remained in custody for 8 months and 16 days, starting from the date of the case's referral and excluding the period between [the end of the] examination on the merits and the quashing of the decision [of 13 March 2002] on appeal.
Regard being had to the fact that the defendant is charged with serious and particularly serious criminal offences, in order to secure the examination of the case and the enforcement of the conviction [sic], there are no grounds to [release the applicant]. Under these circumstances, pursuant to Article 255 § 3 of the Russian Code of Criminal Procedure, the defendant's detention on remand is extended for an additional three months”.
45. On 4 December 2002 the Vladimir Regional Court granted a further extension of the applicant's detention for three months, that is to say until 3 March 2003 [the decision mistakenly indicates 2002]. The grounds invoked by the court were identical to those set out in the decision of 18 November 2002.
46. On 22 and 26 November and 5 December 2002 the applicant's lawyers lodged appeals against the decisions of 18 November and 4 December with the Supreme Court. They submitted, in particular, that the six-month period of the applicant's detention which had started from the moment the case was referred for trial, had expired on 2 March 2002 but had been extended only two months and sixteen days later, on 18 November. Therefore, the applicant's detention from 13 March to 12 September 2002 had not been covered by any detention order: the prosecution had not assumed responsibility for the case, whilst the courts considered that the case had been remitted for an additional investigation and held the prosecution accountable for the applicant's detention.
47. On 3 March, 28 May, 28 August and 27 November 2003 and 27 February 2004 the Vladimir Regional Court authorised further extensions of detention in respect of the applicant and 12 co-defendants, on each occasion for a period of three months. The reasons given in the decisions of 3 March, 28 May and 28 August 2003 were identical to those given in the decisions of 18 November and 4 December 2002 (see above). The decisions of 27 November 2003 and 27 February 2004 referred to the gravity of the charges and the existence of “sufficient reasons to believe that the defendants would abscond”.
The applicant submitted appeals against each of these decisions.
48. Between May 2003 and 15 March 2004 the trial proceeded. On 19 April 2004 the parties began their final submissions.
49. On 28 May 2004 the Vladimir Regional Court, by an interim decision, held that the applicant's detention on remand was not to be extended because the prosecution had reduced the charges against him. He appears to have been released from custody the same day.
50. On 21 March 2005 the Supreme Court examined the applicant's and/or his co-defendants' appeals against the decisions of 18 November and 4 December 2002, 3 March, 28 May, 28 August and 27 November 2003 and 27 February 2004 extending their detention on remand.
The Supreme Court quashed the decisions of 18 November and 4 December 2002 and 3 March 2003 on the ground that they had been given by an incomplete formation: a single judge instead of a three-judge panel. As regards the applicant's situation, it further held:
“Since the judge's decision has been quashed because of a breach of the rules of criminal procedure, the court will not examine the arguments in the appeals alleging that the extension of the [applicant's] detention was unlawful on other grounds. The matter will not be remitted for a new examination because [the applicant] has been acquitted.”
The Supreme Court upheld the other decisions, finding that the Regional Court had correctly referred to the gravity of the charges and the existence of sufficient grounds to believe that the defendants would abscond during the trial.
51. On 18 June 2004 the Vladimir Regional Court, by an interim decision, dismissed the charges of participation in an organised criminal enterprise and running an opium den against the applicant after they were withdrawn by the prosecution.
52. By another interim decision of the same date, the court dismissed a charge against the applicant in respect of one incident of drug possession because of a recent change in the Russian criminal law that had decriminalised possession of negligible amounts of drugs.
53. Finally, by a judgment of the same date, the court acquitted the applicant of the remaining drug-trafficking charges because his involvement in the commission of the offences could not be proven. Some of his co-defendants were convicted and sentenced to various terms of imprisonment.
54. On 21 March 2005 the Supreme Court of the Russian Federation upheld, on appeal, the above judgment and decisions of the Vladimir Regional Court.
55. On 10 December 2002 the Constitutional Court examined the applicant's complaint concerning his exclusion from the proceedings before the Supreme Court and confirmed that the applicant should have had the right to appear in person and plead his case before the court if a prosecutor was present.
56. On 15 July 2003 the Constitutional Court issued decision (определение) no. 292-O on the applicant's complaint about the ex post facto extension of his “detention during trial” by the Regional Court's decision of 18 November 2002. It held as follows:
“Article 255 § 3 of the Code of Criminal Procedure of the Russian Federation provides that the [trial court] may... upon the expiry of six months after the case was sent to it, extend the defendant's detention for successive periods of up to three months. It does not contain, however, any provisions permitting the courts to take a decision extending the defendant's detention on remand once the previously authorised time-limit has expired, in which event the person is detained for a period without a judicial decision. Nor do other rules of criminal procedure provide for such a possibility. Moreover, Articles 10 § 2 and 109 § 4 of the Code of Criminal Procedure expressly require the court, prosecutor, investigator... to release anyone who is unlawfully held in custody beyond the time-limit established in the Code immediately. Such is also the requirement of Article 5 §§ 3 and 4 of the European Convention... which is an integral part of the legal system of the Russian Federation, pursuant to Article 15 § 4 of the Russian Constitution...”
57. On 22 January 2004 the Constitutional Court delivered decision no. 66-O on the applicant's complaint about the Supreme Court's refusal to permit him to attend the appeal hearings on the issue of detention. It held:
“Article 376 of the Code of Criminal Procedure regulating the presence of a defendant remanded in custody before the appeal court... cannot be read as depriving the defendant held in custody... of the right to express his opinion to the appeal court, by way of his personal attendance at the hearing or by other lawful means, on matters relating to the examination of his complaint about a judicial decision affecting his constitutional rights and freedoms...”
58. From 16 February 2000 to 28 May 2004 the applicant was held in detention facility no. OD-1/T-2 of the Vladimir Region (учреждение ОД1/Т-2 УИН МЮ РФ по Владимирской области), known as “Vladimirskiy Tsentral”. He stayed in various cells in wings nos. 3 and 4, built in 1870 and 1846, respectively.
59. According to a certificate issued on 22 April 2004 by the facility director, and which the Government have produced, the applicant was kept in eight cells described as follows: cell no. 4-14 (12.1 square metres, 6 bunks, average population 4 to 6 inmates), cell no. 4-13 (12.3 sq. m, 6 bunks, 5 to 7 inmates), cell no. 4-9 (23.4 sq. m, 13 bunks, 13 to 20 inmates), cells nos. 3-3, 3-53, 3-54, 3-51 and 3-52 (35 to 36 sq. m, 16 bunks, 12 to 18 inmates).
60. The applicant did not dispute the cell measurements or the number of bunks. He disagreed, however, with the figure given by the Government for the number of inmates. According to him, between February and December 2000 he stayed in cell no. 4-9 that housed 18 to 35 inmates and between December 2000 and May 2004 he was kept in cells measuring approximately 36 sq. m, together with 20 to 40 other detainees. After the new Code of Criminal Procedure came into effect on 1 July 2002, the number of inmates in his cell dropped to between 15 and 25. Given the lack of beds, inmates slept in eight-hour shifts. They waited for their turn sitting on the concrete floor or on a stool if one was available.
In support of his statements the applicant produced written depositions by three former cellmates, Mr Abdurakhmon Kayumov, Mr Sergey Gunin and Mr Yan Kelerman. They stated, in particular, that in 2003-2004 cell no. 3-52 had housed 20 to 30 inmates (Mr Kayumov's deposition) or even 25 to 35 (Mr Gunin's deposition), as had cells nos. 3-51 and 3-53. They also testified that they and the other detainees had slept in turns.
61. The Government, relying on a certificate of 8 April 2004 from the facility director, submitted that the “sanitary and anti-epidemic condition of the facility remained satisfactory, including... in the cells where [the applicant] had been held”. Another certificate of 20 April 2004 showed that “the cells... were equipped with [a lavatory pan] placed no more than 10 cm above the floor and separated by a partition of 1.5 m in height with additional curtains”. Running tap water was available and detainees were permitted to use immersion heaters.
62. The applicant conceded that there had been no outbreaks of contagious diseases or epidemics. Apart from that, the sanitary conditions were wholly unsatisfactory. Prisoners infected with tuberculosis, hepatitis, scabies and the human immunodeficiency virus (HIV) were occasionally held in his cell. The cells were infested by lice, bed-bugs, flies, mosquitoes, cockroaches, rats and mice, but the facility administration did not provide any repellents or insecticides. Detainees were not given any toiletries, such as soap, toothbrush, toothpaste or toilet paper, apart from 100 grams of caustic soda once a week and two plastic bottles of bleach (1.5 litres each) every two or three months. Cells had no ventilation systems. In winter they were cold and in summer it was hot, stuffy and excessively damp inside.
63. The applicant challenged the Government's description of the toilet facilities as factually untrue. The cast-iron pan was raised on a pedestal about 50-80 cm high and separated from the living area from one side with a one-metre-high partition. The person using the toilet was in full view of other inmates. No curtains were provided; occasionally the inmates hung a sheet but wardens tore it down and disciplined those responsible. What is more, the lavatory pan had no seat or cover: inmates stuck an empty plastic bottle in the hole in order to prevent smells from spreading. The dining table was fixed to the floor just a few metres from the pan. His description was corroborated by written depositions by former cellmates, Mr Kayumov, Mr Gunin, Mr Kelerman and Mr Sergey Kalenik, and four colour photos showing the lavatory pan and the dining table from various angles.
64. The Government asserted that “the applicant was fed in accordance with the established legal norms”. It appears from an undated certificate signed by the facility director that his daily diet consisted of 100 g of meat, 100 g of fish, 100 g of groats, 20 g of pasta, 20 g of salt, 1 g of tea [sic], 0.5 kg of potatoes, 0.25 kg of vegetables, 0.55 kg of bread.
65. The applicant submitted that the food was of an extremely low quality. Many a meal only contained so-called balanda, a soup-like mix of millet, barley and pasta without any fat. Meat was replaced with a soya substitute. No fresh vegetables were given, occasionally the evening meal included cooked beetroot, sauerkraut or pickled cucumbers. Salt and tea were never distributed. Written depositions by four of the applicant's former cellmates confirmed these submissions.
66. The parties agreed that the applicant had been entitled to a daily walk of about one hour. The applicant indicated, however, that he was not able to go outdoors on days when there were court hearings.
67. The Government did not describe the outdoor conditions. The applicant, and four former cellmates in written depositions, portrayed the following picture of the exercise yards: The yards were closed premises measuring 12, 26 or 40 sq. m. The opening to the sky was covered with a metal roof with a one-metre gap between the roof and the top of the walls. In summer it was extremely hot and stifling inside as the sun heated the roof. The walls were coated with so-called shuba, a sort of abrasive concrete lining, designed to prevent detainees from leaning on the walls. The entire cell population was brought to the yard at once; occasionally it was impossible to move around, let alone to exercise, because of the sheer number of prisoners.
68. According to the applicant, metal blinds that prevented natural light getting into the cells were only removed on 28 December 2002 after a delegation that included a representative of the Council of Europe had paid a visit to Vladimir detention facilities. The Government did not contest that information.
69. The applicant's relatives were not permitted to see him throughout the pre-trial investigation. After the trial began, he was allowed four short visits by his wife, children, sister and brother. At these meetings the applicant and his parents were prohibited from talking in any language other than Russian. The applicant was likewise prohibited from corresponding with his relatives other than in Russian: the facility administration refused to dispatch or hand over letters written in Tajik.
70. The Government explained that these restrictions had been due to the lack of a staff interpreter from Tajik in the facility.
71. The applicant was transported from the remand centre to the Vladimir Regional Court for hearings on 205 occasions; of these hearings, 185 concerned the charges against him and 20 applications for extensions of detention. The applicant offered the following description of these days, which was corroborated by written depositions from four former cellmates.
72. On the day of the hearing he was woken up at 4 or 5 a.m. At about 8 a.m. he was taken from his cell to the so-called “assembly cell”, together with other detainees who had a hearing on that day. Each “assembly cell” measured 9.2 to 9.9 sq. m and housed 10 to 20 prisoners. “Assembly cells” had no ventilation system and the air was soon heavy with smoke. At about 9 or 9.30 a.m. the applicant was taken to a van.
73. The prison van had one collective compartment designed for four prisoners and six individual compartments of one sq. m. It was designed to carry ten prisoners. However, it transported between 15 and 20 and on one occasion 27 detainees. The applicant was put in an individual compartment together with another prisoner. Owing to the lack of space, one of them would sit on the bench and the other on his lap. The route to the Vladimir Regional Court took one hour and the van called at other facilities on its way.
74. The applicant did not normally arrive back at the prison until 6 or 8 p.m. During the day he received no food or outdoor exercise and was liable to miss out on the shower he was allowed periodically.
75. The Government submitted that the applicant had been transported in special prison vans that met the standard requirements. The route from facility no. OD-1/T-2 to the Vladimir Regional Court was eight kilometres long and took thirty minutes.
76. Until 1 July 2002 criminal-law matters were governed by the Code of Criminal Procedure of the Russian Soviet Federalist Socialist Republic (Law of 27 October 1960, “the old CCrP”). From 1 July 2002 the old CCrP was replaced by the Code of Criminal Procedure of the Russian Federation (Law no. 174-FZ of 18 December 2001, “the new CCrP”).
77. “Preventive measures” or “measures of restraint” (меры пресечения) include an undertaking not to leave a town or region, personal security, bail and detention on remand (Article 89 of the old CCrP, Article 98 of the new CCrP).
78. The Russian Constitution of 12 December 1993 establishes that a judicial decision is required before a defendant can be detained or his or her detention extended (Article 22).
Under the old CCrP, a decision ordering detention on remand could be taken by a prosecutor or a court (Articles 11, 89 and 96).
The new CCrP requires a judicial decision by a district or town court on a reasoned request by a prosecutor supported by appropriate evidence (Article 108 §§ 1, 3-6).
79. When deciding whether to remand an accused in custody, the competent authority is required to consider whether there are “sufficient grounds to believe” that he or she would abscond during the investigation or trial or obstruct the establishment of the truth or re-offend (Article 89 of the old CCrP). It must also take into account the gravity of the charge, information on the accused's character, his or her profession, age, state of health, family status and other circumstances (Article 91 of the old CCrP, Article 99 of the new CCrP).
80. Before 14 March 2001, detention on remand was authorised if the accused was charged with a criminal offence carrying a sentence of at least one year's imprisonment or if there were “exceptional circumstances” in the case (Article 96). On 14 March 2001 the old CCrP was amended to permit defendants to be remanded in custody if the charge carried a sentence of at least two years' imprisonment or if they had previously defaulted or had no permanent residence in Russia or if their identity could not be ascertained. The amendments of 14 March 2001 also repealed the provision that permitted defendants to be remanded in custody on the sole ground of the dangerous nature of the criminal offence they committed. The new CCrP reproduced the amended provisions (Articles 97 § 1 and 108 § 1) and added that a defendant should not be remanded in custody if a less severe preventive measure was available.
81. The Codes distinguished between two types of detention on remand: the first being “pending the investigation”, that is while a competent agency – the police or a prosecutor's office – investigated the case, and the second “before the court” (or “during the trial”), that is while the case was being tried in court. Although there was no difference in practice between them (the detainee was held in the same detention facility), the calculation of the time-limits was different.
82. After arrest the suspect is placed in custody “pending the investigation”. The maximum permitted period of detention “pending the investigation” is two months but it can be extended for up to eighteen months in “exceptional circumstances”. Extensions were authorised by prosecutors of ascending hierarchical levels (under the old CCrP) but must now be authorised by judicial decisions taken by courts of ascending levels (under the new CCrP). No extension of detention “pending the investigation” beyond eighteen months is possible (Article 97 of the old CCrP, Article 109 § 4 of the new CCrP).
83. The period of detention “pending the investigation” is calculated to the day when the prosecutor sent the case to the trial court (Article 97 of the old CCrP, Article 109 § 9 of the new CCrP).
84. Access to the file materials is to be granted no later than one month before the expiry of the authorised detention period (Article 97 of the old CCrP, Article 109 § 5 of the new CCrP). If the defendant needs more time to study the case-file, a judge, on a request by a prosecutor, may grant an extension of detention until such time as the file has been read in full and the case sent for trial (Article 97 of the old CCrP, Article 109 § 8 (1) of the new CCrP). Under the old CCrP, such an extension could not be granted for longer than six months.
85. Under the old CCrP, the trial court had the right to remit the case for an “additional investigation” if it established that procedural defects existed that could not be remedied at the trial. In such cases the defendant's detention was again classified as “pending the investigation” and the relevant time-limit continued to apply. If, however, the case was remitted for an additional investigation, but the investigators had already used up all the time authorised for detention “pending the investigation”, a supervising prosecutor could nevertheless extend the detention period for one additional month starting from the date he received the case. Subsequent extensions could only be granted if the detention “pending the investigation” had not exceeded eighteen months (Article 97).
86. From the date the prosecutor forwards the case to the trial court, the defendant's detention is “before the court” (or “during the trial”).
87. Before 14 March 2001 the old CCrP set no time-limit for detention “during the trial”. On 14 March 2001 a new Article 239-1 was inserted which established that the period of detention “during the trial” could not generally exceed six months from the date the court received the file. However, if there was evidence to show that the defendant's release might impede a thorough, complete and objective examination of the case, a court could – of its own motion or on a request by a prosecutor – extend the detention by no longer than three months. These provisions did not apply to defendants charged with particularly serious criminal offences.
88. The new CCrP establishes that the term of detention “during the trial” is calculated from the date the court received the file and to the date the judgment is given. The period of detention “during the trial” may not normally exceed six months, but if the case concerns serious or particularly serious criminal offences, the trial court may approve one or more extensions of no longer than three months each (Article 255 §§ 2 and 3).
89. Under the old CCrP, the detainee or his or her counsel or representative could challenge the detention order issued by a prosecutor, and any subsequent extension order, before a court. The judge was required to review the lawfulness of and justification for a detention or extension order no later than three days after receipt of the relevant papers. The review was to be conducted in camera in the presence of a prosecutor and the detainee's counsel or representative. The detainee was to be summoned and a review in his absence was only permissible in exceptional circumstances if the detainee waived his right to be present of his own free will. The judge could either dismiss the challenge or revoke the pre-trial detention and order the detainee's release (Article 220-1).
An appeal to a higher court lay against the judge's decision. It had to be examined within the same time-limit as appeals against a judgment on the merits (see paragraph 96 below) (Article 331 in fine).
90. Under the new CCrP, an appeal may be lodged with a higher court within three days against a judicial decision ordering or extending detention on remand. The appeal court must decide the appeal within three days after its receipt (Article 108 § 10).
91. Upon receipt of the case-file, the judge must determine, in particular, whether the defendant should remain in custody or be released pending trial (Articles 222 § 5 and 230 of the old CCrP, Articles 228 (3) and 231 § 2 (6) of the new CCrP) and rule on any application by the defendant for release (Article 223 of the old CCrP). If the application was refused, a fresh application could be made once the trial had commenced (Article 223 of the old CCrP).
92. At any time during the trial the court may order, vary or revoke any preventive measure, including detention on remand (Article 260 of the old CCrP, Article 255 § 1 of the new CCrP). Any such decision must be given in the deliberations room and signed by all the judges in the formation (Article 261 of the old CCrP, Article 256 of the new CCrP).
93. An appeal against such a decision lies to the higher court. It must be lodged within ten days and examined within the same time-limit as an appeal against the judgment on the merits (Article 331 of the old CCrP, Article 255 § 4 of the new CCrP – see paragraph 96 below).
94. Under the old CCrP, within fourteen days after receipt of the case-file (if the defendant was in custody), the judge was required either: (1) to fix the trial date; (2) to return the case for an additional investigation; (3) to stay or discontinue the proceedings; or (4) to refer the case to a court having jurisdiction to hear it (Article 221). The new CCrP empowers the judge, within the same time-limit, (1) to refer the case to a competent court; (2) to fix a date for a preliminary hearing (предварительное слушание); or (3) to fix a date for trial (Article 227). The trial must begin no later than fourteen days after the judge has fixed the trial date (Article 239 of the old CCrP, Article 233 § 1 of the new CCrP). There are no restrictions on fixing the date of a preliminary hearing.
95. The duration of the trial is not limited in time.
96. Under the old CCrP, the appeal court was required to examine an appeal against the first-instance judgment within ten days of its receipt. In exceptional circumstances or in complex cases or in proceedings before the Supreme Court this time-limit could be extended by up to two months (Article 333). No further extensions were possible.
The new CCrP establishes that the appeal court must start the examination of the appeal no later than one month after its receipt (Article 374).
97. The Standard Minimum Rules for the Treatment of Prisoners, adopted by the First United Nations Congress on the Prevention of Crime and the Treatment of Offenders, held at Geneva in 1955, and approved by the Economic and Social Council by its resolution 663 C (XXIV) of 31 July 1957 and 2076 (LXII) of 13 May 1977, provide, in particular, as follows:
“10. All accommodation provided for the use of prisoners and in particular all sleeping accommodation shall meet all requirements of health, due regard being paid to climatic conditions and particularly to cubic content of air, minimum floor space, lighting, heating and ventilation...
11. In all places where prisoners are required to live or work,
(a) The windows shall be large enough to enable the prisoners to read or work by natural light, and shall be so constructed that they can allow the entrance of fresh air whether or not there is artificial ventilation;
(b) Artificial light shall be provided sufficient for the prisoners to read or work without injury to eyesight.
12. The sanitary installations shall be adequate to enable every prisoner to comply with the needs of nature when necessary and in a clean and decent manner.
13. Adequate bathing and shower installations shall be provided so that every prisoner may be enabled and required to have a bath or shower, at a temperature suitable to the climate, as frequently as necessary for general hygiene according to season and geographical region, but at least once a week in a temperate climate.
14. All pans of an institution regularly used by prisoners shall be properly maintained and kept scrupulously clean at all time.
15. Prisoners shall be required to keep their persons clean, and to this end they shall be provided with water and with such toilet articles as are necessary for health and cleanliness...
19. Every prisoner shall, in accordance with local or national standards, be provided with a separate bed, and with separate and sufficient bedding which shall be clean when issued, kept in good order and changed often enough to ensure its cleanliness.
20. (1) Every prisoner shall be provided by the administration at the usual hours with food of nutritional value adequate for health and strength, of wholesome quality and well prepared and served.
(2) Drinking water shall be available to every prisoner whenever he needs it.
21. (1) Every prisoner who is not employed in outdoor work shall have at least one hour of suitable exercise in the open air daily if the weather permits.
45... (2) The transport of prisoners in conveyances with inadequate ventilation or light, or in any way which would subject them to unnecessary physical hardship, shall be prohibited...”
98. The relevant extracts from the General Reports prepared by the European Committee for the Prevention of Torture and Inhuman or Degrading Treatment or Punishment (CPT) read as follows:
“46. Overcrowding is an issue of direct relevance to the CPT's mandate. All the services and activities within a prison will be adversely affected if it is required to cater for more prisoners than it was designed to accommodate; the overall quality of life in the establishment will be lowered, perhaps significantly. Moreover, the level of overcrowding in a prison, or in a particular part of it, might be such as to be in itself inhuman or degrading from a physical standpoint.
47. A satisfactory programme of activities (work, education, sport, etc.) is of crucial importance for the well-being of prisoners... [P]risoners cannot simply be left to languish for weeks, possibly months, locked up in their cells, and this regardless of how good material conditions might be within the cells. The CPT considers that one should aim at ensuring that prisoners in remand establishments are able to spend a reasonable part of the day (8 hours or more) outside their cells, engaged in purposeful activity of a varied nature...
48. Specific mention should be made of outdoor exercise. The requirement that prisoners be allowed at least one hour of exercise in the open air every day is widely accepted as a basic safeguard... It is also axiomatic that outdoor exercise facilities should be reasonably spacious...
49. Ready access to proper toilet facilities and the maintenance of good standards of hygiene are essential components of a humane environment...
50. The CPT would add that it is particularly concerned when it finds a combination of overcrowding, poor regime activities and inadequate access to toilet/washing facilities in the same establishment. The cumulative effect of such conditions can prove extremely detrimental to prisoners.
51. It is also very important for prisoners to maintain reasonably good contact with the outside world. Above all, a prisoner must be given the means of safeguarding his relationships with his family and close friends. The guiding principle should be the promotion of contact with the outside world; any limitations upon such contact should be based exclusively on security concerns of an appreciable nature or resource considerations...”
“13. As the CPT pointed out in its 2nd General Report, prison overcrowding is an issue of direct relevance to the Committee's mandate (cf. CPT/Inf (92) 3, paragraph 46). An overcrowded prison entails cramped and unhygienic accommodation; a constant lack of privacy (even when performing such basic tasks as using a sanitary facility); reduced out-of-cell activities, due to demand outstripping the staff and facilities available; overburdened health-care services; increased tension and hence more violence between prisoners and between prisoners and staff. This list is far from exhaustive.
The CPT has been led to conclude on more than one occasion that the adverse effects of overcrowding have resulted in inhuman and degrading conditions of detention...”
“28. The phenomenon of prison overcrowding continues to blight penitentiary systems across Europe and seriously undermines attempts to improve conditions of detention. The negative effects of prison overcrowding have already been highlighted in previous General Reports...
29. In a number of countries visited by the CPT, particularly in central and eastern Europe, inmate accommodation often consists of large capacity dormitories which contain all or most of the facilities used by prisoners on a daily basis, such as sleeping and living areas as well as sanitary facilities. The CPT has objections to the very principle of such accommodation arrangements in closed prisons and those objections are reinforced when, as is frequently the case, the dormitories in question are found to hold prisoners under extremely cramped and insalubrious conditions... Large-capacity dormitories inevitably imply a lack of privacy for prisoners in their everyday lives... All these problems are exacerbated when the numbers held go beyond a reasonable occupancy level; further, in such a situation the excessive burden on communal facilities such as washbasins or lavatories and the insufficient ventilation for so many persons will often lead to deplorable conditions.
30. The CPT frequently encounters devices, such as metal shutters, slats, or plates fitted to cell windows, which deprive prisoners of access to natural light and prevent fresh air from entering the accommodation. They are a particularly common feature of establishments holding pre-trial prisoners. The CPT fully accepts that specific security measures designed to prevent the risk of collusion and/or criminal activities may well be required in respect of certain prisoners... [E]ven when such measures are required, they should never involve depriving the prisoners concerned of natural light and fresh air. The latter are basic elements of life which every prisoner is entitled to enjoy...”
VIOLATED_ARTICLES: 3
5
6
VIOLATED_PARAGRAPHS: 5-1
5-3
5-4
6-1
NON_VIOLATED_ARTICLES: 5
NON_VIOLATED_PARAGRAPHS: 5-1
